 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT

 7                 EASTERN DISTRICT OF CALIFORNIA - FRESNO DIVISION

 8

 9   LEROY MAYFIELD,                                 Case No. 1:19-CV-00719-DAD-EPG

10                   Plaintiff,                      ORDER GRANTING JOINT REQUEST
                                                     TO AMEND SCHEDULING
11         v.                                        CONFERENCE ORDER TO CONTINUE
                                                     DEADLINES
12   ZIMMER BIO, INC.; OMNIlife Science, Inc.,
     and DOES 1-10, Inclusive,                       Complaint Filed:    July 12, 2018
13
                     Defendants.                     Nonexpert
14                                                   Discovery Cutoff:   August 7, 2020

15                                                   Expert Disclosure: September 7, 2020

16                                                   Expert Disclosure: October 8, 2020
                                                     (Rebuttal)
17
                                                     Expert
18                                                   Discovery Cutoff:   November 9, 2020

19                                                   Dispositive Motion
                                                     Filing Deadline:   December 23, 2020
20
                                                     Mid-Discovery
21                                                   Conf:               May 12, 2020,
                                                                         Time: 10:00 a.m.
22                                                                       Dept: 10

23                                                   Pre-Trial Conf.:    June 7, 2021
                                                                         Time: 1:30 p.m.
24                                                                       Dept: 5

25                                                   Trial Date:         August 10, 2021
                                                     (5-20 day estimate) Time: 8:30 a.m.
26                                                                       Dept: 5

27

28



                                                 1
 1          On October 8, 2019, the Court entered a Scheduling Order. (ECF No. 14.) On March 30,
 2   2020, in light of COVID-19, the Court continued the mid-discovery status conference to May 12,
 3   2020. (ECF No. 29.) The parties filed a Joint Request to Amend Scheduling Conference Order to
 4   Continue Deadlines on April 10, 2020, taking into account further delays caused by COVID-19.
 5   (ECF No. 30.) The Joint Request sought to continue all dates—including the dispositive motion
 6   deadline—other than the pre-trial conference and the trial. (ECF No. 30.) However, the parties’
 7   proposed dispositive motion deadline is too close to the previously scheduled trial date. Thus, the
 8   Court will also continue the pretrial conference and trial.
 9          The Court hereby amends the Scheduling Order as follows:
10          •       Mid-Discovery Status Conference: May 12, 2020;
11          •       Non-Expert Cutoff: August 7, 2020;
12          •       Expert Disclosure: September 7, 2020;
13          •       Rebuttal Expert Disclosure: October 8, 2020;
14          •       Expert Discovery Cutoff: November 9, 2020;
15          •       Dispositive Motion Filing Deadline: December 23, 2020;
16          •       Pretrial Conference: June 7, 2021, at 1:30 p.m.; and
17          •       Jury Trial: August 10, 2021, at 8:30 a.m.
18   IT IS SO ORDERED.
19
        Dated:     April 14, 2020                                  /s/
20
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                       2
